 1                                                         JS-6
 2                                                            O
 3
 4
 5
 6
 7
 8
 9                UNITED STATES DISTRICT COURT
10               CENTRAL DISTRICT OF CALIFORNIA
11
12
13 NARBEH KAMARZARI an           )   CV 18-3778-RSWL-RAO
   individual;                   )
14                               )
                Plaintiff,       )   ORDER re: Plaintiff’s
15                               )   Motion to Remand [14]
                                 )
16       v.                      )
                                 )
17                               )
     BMW NORTH AMERICA, LLC., a )
18   limited liability company; )
     VALENCIA BMW, business form )
19   unknown; and DOES 1 through )
     50 inclusive,               )
20                               )
                                 )
21                Defendants.    )
22       Currently before the Court is Plaintiff Narbeh
23 Kamarzari’s (“Plaintiff”) Motion to Remand [14]
24 (“Motion”).    Having reviewed all papers submitted
25 pertaining to this Motion, the Court NOW FINDS AND
26 RULES AS FOLLOWS: the Court GRANTS Plaintiff’s Motion.
27
28
                                1
 1
 2                           I. BACKGROUND
 3 A.     Factual Background
 4        Plaintiff Narbeh Kamarzari (“Plaintiff”) alleges
 5 that Defendant BMW North America, LLC (“Defendant”)
 6 manufactured and distributed a 2015 BMW X1, Vehicle
 7 Identification No. WBAVM1C52FV314717, for sale or lease
 8 in the United States.        Def.’s Notice of Removal, Ex. A,
 9 Compl.¶ 6 (“Compl.”) ECF No. 1-1.         Plaintiff alleges
10 that on or about February 25, 2015, Plaintiff leased a
11 2015 BMW X1 (the “Subject Vehicle”) from Valencia BMW
12 (“Valencia”),1 an authorized dealer and agent of
13 Defendant.      Id. ¶ 6-7.    Under the terms of the lease,
14 Plaintiff was obligated to make payments totaling
15 $17,776.75 over a 36-month term.         Keshishian Decl., Ex.
16 B, ECF No. 14-1.
17        Plaintiff alleges that on three occasions, August
18 14, 2017, September 4, 2017, and October 31, 2017,
19 Plaintiff returned the Subject Vehicle to one of
20 Defendant’s authorized service and repair facilities
21 because it allegedly exhibited “defects,
22 nonconformities, misadjustments, and malfunctions.”
23 Compl. ¶ 11.      On each occasion, Plaintiff requested
24 repairs under applicable warranties.          Id. ¶ 12(b).
25 Plaintiff alleges that each time, the defects were not
26
          1
27          Plaintiff initially brought this Action against Valencia
     BMW and Does 1 through 50, but dismissed both Defendant Valencia
28   BMW and the Doe Defendants on April 16, 2018. Keshishian Decl.
     ¶¶ 8-9, ECF No. 14-1.
                                     2
 1 cured.   Id. ¶ 13.    On or about November 13, 2017,
 2 Plaintiff demanded Defendant repurchase the vehicle,
 3 but Defendant denied Plaintiff’s request.     Keshishian
 4 Decl. ¶ 6.   Plaintiff now brings this Action requesting
 5 either replacement of the Subject Vehicle or
 6 restitution under the Song-Beverly Act.
 7 B.   Procedural Background
 8      Plaintiff filed his Complaint [1-1] in Superior
 9 Court of the State of California, County of Los
10 Angeles, on January 19, 2018 alleging breach of express
11 and implied warranty under Song-Beverly Consumer
12 Warranty Act.   Defendant removed this Action to this
13 Court on May 4, 2018 [1].    Plaintiff filed the current
14 Motion to Remand [14] on August 29, 2018.     Defendant
15 filed its Opposition [15] on September 11, 2018.
16 Plaintiff did not file a Reply.
17                        II. DISCUSSION
18 A.   Legal Standard
19      Civil actions may be removed from state court if
20 the federal court has original jurisdiction.     See
21 Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 33
22 (2002) (“Under the plain terms of § 1441(a), in order
23 properly to remove [an] action pursuant to that
24 provision, . . . original subject-matter jurisdiction
25 [must] lie[] in the federal courts.”).    Diversity
26 jurisdiction exists in all civil actions between
27 citizens of different states where the amount in
28 controversy exceeds $75,000, exclusive of interest and
                                 3
 1 costs.    28 U.S.C. § 1332.    There must be complete
 2 diversity of citizenship, meaning “each of the
 3 plaintiffs must be a citizen of a different state than
 4 each of the defendants.”      Morris v. Princess Cruises,
 5 Inc., 236 F.3d 1061, 1067 (9th Cir. 2001) (citing
 6 Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996)).
 7 Federal question jurisdiction exists in “all civil
 8 actions arising under the Constitution, laws, or
 9 treaties of the United States.”      28 U.S.C. § 1331.
10      “The burden of establishing jurisdiction falls on
11 the party invoking the removal statute, which is
12 strictly construed against removal.”      Sullivan v. First
13 Affiliated Sec., Inc., 813 F.2d 1368, 1371 (9th Cir.
14 1987) (internal citations omitted).      Courts resolve all
15 ambiguities “in favor of remand to state court.”
16 Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th
17 Cir. 2009) (citing Gaus v. Miles, Inc., 980 F.2d 564,
18 566 (9th Cir. 1992)).    A removed case must be remanded
19 “[i]f at any time before final judgment it appears that
20 the district court lacks subject matter jurisdiction.”
21 28 U.S.C. § 1447(c).
22 B.   Discussion
23      Plaintiff contends that this Court lacks subject
24 matter jurisdiction over this Action.      The Court
25 undisputably lacks federal question jurisdiction;
26 therefore, the issue is whether the Court has diversity
27 jurisdiction.
28      1.   Complete Diversity
                                  4
 1     In the Notice of Removal, Defendant alleges that
 2 Plaintiff is a citizen of California.     Notice of
 3 Removal ¶ 12.    Defendant is a limited liability company
 4 organized in the State of New Jersey, and its sole
 5 member, BMW (US) Holding Corp., is organized under the
 6 laws of Delaware, with its principal place of business
 7 in New Jersey.     Id. ¶ 13.   Plaintiff does not contest
 8 complete diversity and only brings his Motion to Remand
 9 on the basis of the amount in controversy requirement.
10 Thus, complete diversity exists.
11     2.   Amount in Controversy
12     Where, as here, a complaint does not demand a
13 specific sum, “the notice of removal may assert the
14 amount in controversy.”    28 U.S.C. § 1446(c)(2)(A); see
15 Kroske v. US Bank Corp., 432 F.3d 976, 980 (9th Cir.
16 2005) (stating that where “the complaint does not
17 demand a dollar amount, the removing defendant bears
18 the burden of proving by a preponderance of evidence
19 that the amount in controversy exceeds $[75],000”
20 (quoting Singer v. State Farm Mut. Auto. Ins. Co., 116
21 F.3d 373, 376 (9th Cir. 1997))).     The “notice of
22 removal need include only a plausible allegation that
23 the amount in controversy exceeds the jurisdictional
24 threshold. Evidence establishing the amount is
25 required . . . only when the plaintiff contests, or the
26 court questions, the defendant’s allegation.”     Dart
27 Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct.
28 547, 554 (2014).    Where the plaintiff contests the
                                  5
 1 amount alleged in the notice of removal, “both sides
 2 submit proof and the court decides, by a preponderance
 3 of the evidence, whether the amount-in-controversy
 4 requirement has been satisfied.”       Id. at 551 (citing 28
 5 U.S.C. § 1446(c)(2)(B)).
 6     Here, Defendant alleges in the Notice of Removal
 7 that the total potential damages in this Action is at
 8 least $101,673.00.     Notice of Removal ¶ 15.    Defendant
 9 claims this total includes lease payments, excess
10 mileage charges, and the cost to purchase the Subject
11 Vehicle from the lessor, each with a two-time civil
12 penalty, as well as attorney fees and costs claimed by
13 Plaintiff.    Plaintiff contests Defendant’s allegation
14 that the amount in controversy exceeds $75,000.
15          a.   Actual Damages
16     Plaintiff seeks to recover for Defendant’s
17 violation of an express warranty under the Song-Beverly
18 Act, Cal Civ. Code § 1793.2.       Actual damages under
19 Song-Beverly are the “amount equal to the actual price
20 paid or payable by the buyer,” less the reduction in
21 value “directly attributable to use by the buyer.” Cal.
22 Civ. Code § 1793.2(d)(2)(B)-(C).       To determine the
23 amount directly attributable to the buyer’s use of the
24 vehicle, the manufacturer multiplies the price of the
25 vehicle the buyer paid or will pay by a fraction—the
26 denominator is 120,000, and the numerator is the number
27 of miles the buyer drove the car before the first
28 relevant repair.     Id.   This calculation provides the
                                  6
 1 actual damages that Plaintiff suffered.
 2
 3        Plaintiff seeks replacement of the Subject Vehicle
 4 or restitution of the amount actually paid or payable
 5 under the contract.       Compl. ¶ 17(a).     The lease for the
 6 Subject Vehicle shows that Plaintiff was obligated to
 7 make payments totaling $17,776.752 over a 36-month lease
 8 term.      Keshishian Decl. Ex. B, ECF No. 14-1.       Defendant
 9 argues that the amount paid or payable also includes
10 incidental and consequential damages, and in this case
11 includes excess mileage charges.         The lease contains a
12 mileage limitation of 30,000 miles, and as of December
13 11, 2017, Plaintiff had driven 49,048 miles with two
14 months remaining on the lease.         See Villegas Decl. Ex.
15 A, Lease Agreement section 11.         Defendant argues that
16 even assuming Plaintiff did not drive the vehicle the
17 last two months of the lease, Plaintiff incurred at
18 least $2,599.40 in excess mileage charges.           The Court
19 agrees that the excess mileage charges could be
20 included in the total actual damages.          See Cal. Civ.
21
22        2
            Plaintiff does not use this number and instead starts its
     calculation from $33,991.00, the gross capitalized cost of the
23   Subject Vehicle is valued at, as shown in the lease agreement.
24   Keshishian Decl. Ex. B. However, limiting recovery to payments
     actually made “is consistent with the logic and purpose of the
25   Song-Beverly Act to make the consumer whole.” Brady v.
     Mercedes-Benz USA, Inc. 243 F. Supp. 2d 1004, 1008 (N.D. Cal.
26   2002) (finding other states have interpreted the statute to
     require restitution only of actual lease payments, and not
27   recovery of the full capitalized purchase price or current value
     of the lease by the lessee). Thus, the Court should reject
28   $33,991.00 as the starting point.
                                     7
 1 Code § 1793.2(B)(providing restitution includes
 2 collateral charges including “rental car costs actually
 3 incurred by the buyer”).     This brings Plaintiff to a
 4 total of $20,376.15 actual damages if he were to
 5 prevail.
 6     Defendant argues that the total damages also
 7 includes the cost to repurchase the Subject Vehicle
 8 from the lessor, $23,573.80, as stated in the lease
 9 Villegas Decl. Ex. A, section 12.     However, Plaintiff
10 seeks replacement of the Subject Vehicle or restitution
11 for the amount actually paid or payable.     Compl. ¶
12 17(a)(emphasis added).     If Plaintiff were to prevail in
13 this Action, Plaintiff would receive one or the other,
14 and not both replacement and restitution.     Thus, the
15 Court disagrees with Defendant and will not include
16 both restitution of $20,376.15 and the repurchase price
17 of $23,573.80 in the amount for actual damages.     The
18 Court discusses each as its own potential outcome.
19     If Plaintiff were to prevail in receiving
20 restitution, the total value of $20,376.15 must be
21 reduced by the amount directly attributable to use (as
22 measured by miles driven) by the consumer prior to the
23 first repair (or attempted repair) of the problem as
24 pro-rated against a base of 120,000 miles.     Alvarado v.
25 Fca US, LLC, No. EDCV 17-505 JGB (DTBx), 2017 WL
26 2495495, at *4 (C.D. Cal. June 8, 2017)(citing Cal.
27 Civ. Code § 1793.2(d)(2)(B)).     Plaintiff alleges that
28 he delivered the Subject Vehicle to an authorized
                                 8
 1 repair facility for the first time on or about August
 2 14, 2017.     Compl. ¶ 11(a).    At this time, the vehicle
 3 had 47,691 miles.     See Keshishian ¶ 12; id. Ex. C.         The
 4 total mileage deduction would amount to $8,097.99
 5 (fraction of 47,691 miles over 120,000 multiplied by
 6 $20,376.15).     Thus, actual damages after the reduction
 7 amounts to $12,278.16.
 8     Alternatively, if Plaintiff were to prevail in
 9 receiving the repurchase price of the vehicle at
10 $23,573.80, this too would be reduced by the total
11 mileage deduction resulting in a total of $15,475.81 in
12 actual damages.
13          b.    Civil Penalty
14     The amount in controversy for diversity
15 jurisdiction may include punitive damages if
16 recoverable under state law.         Brady v. Mercedes-Benz
17 USA, Inc. 243 F. Supp. 2d 1004, 1009 (N.D. Cal. 2002)
18 (citing Davenport v. Mutual Ben. Health & Acc. Ass’n,
19 325 F.2d 785, 787 (9th Cir. 1963)).         Song-Beverly does
20 not provide for punitive damages but “[c]ourts have
21 held that the civil penalty under [Song-Beverly] is
22 akin to punitive damages, because both have the dual
23 effect of punishment and deterrence for defendants.”
24 Id. (citations omitted).        Moreover, “courts have held
25 in other contexts that treble damages authorized by
26 state law may be included in determining the amount in
27 controversy” and Song-Beverly “in effect authorizes
28 treble damages.”     Id. (citations omitted).      Therefore,
                                    9
 1 the Court can include Song-Beverly’s civil penalty
 2 damages in the amount in controversy calculation.
 3
 4     The amount recoverable under the Song-Beverly Act
 5 is up to two times the amount of actual damages
 6 Plaintiff suffered.    Brady, 243 F. Supp. at 1009.
 7 Defendant argues the amount in controversy is at least
 8 $84,702.25 when including the two-time civil penalty.
 9 However, Defendant reaches that conclusion by applying
10 the civil penalty each to the lease payments
11 ($17,776.75 x 2) and to the excess mileage charges
12 ($2,559.50 x 2), plus the purchase price of the vehicle
13 ($23,573.80).    This is an incorrect application of the
14 civil penalty.    First, as mentioned above, the purchase
15 price and the lease payments are not both considered
16 together.   Second, the civil penalty applies once to
17 the total actual damages, and not individually to each.
18 See Alvarado, 2017 WL 2495495, at *4 (applying civil
19 penalty once to total actual damages including payments
20 made, a DMV filing fee, and sales tax).
21     Thus, the Court applies the civil penalty once to
22 the total actual damages calculated above.     First, if
23 Plaintiff prevails in receiving restitution in the
24 amount of $12,278.16, adding the civil penalty results
25 in a total of $24,556.32.    Alternatively, if Plaintiff
26 were to prevail in receiving the repurchase price of
27 the vehicle in the amount of $15,475.81, adding the
28 civil penalty results in a total of $30,951.62.
                                10
1 Neither amount is close to reaching the $75,000
2 minimum.
3 ///
4            c. Attorneys’ Fees
5       Future attorneys’ fees are to be included when
6 determining the amount in controversy.    Fritsch v.
7 Swift Transportation Co. of Arizona, LLC, 899 F.3d 785
8 (9th Cir. 2018).    The Fritsch court, however, also
9 noted that a “district court may reject the defendant’s
10 attempts to include future attorneys’ fees in the
11 amount in controversy if the defendant fails to satisfy
12 this burden of proof.”   Id. at 795.   Defendant offered
13 its calculation of the amount of controversy and merely
14 mentioned it was “without taking into consideration
15 attorney fees.”   Defendant provided no estimate of
16 attorney fees likely to be expended, hourly rates, or
17 evidence of attorneys’ fees in similar cases.    This is
18 insufficient to include attorneys’ fees in the amount
19 of controversy.   See John Wallace Eberle v. Jaguar Land
20 Rover North America, LLC, No. 2:18-cv-06650-VAP-PLA,
21 2018 WL 4674598, *3 (C.D. Cal. Sept. 26, 2018) (finding
22 defendant’s claim that it is unaware of plaintiff’s
23 hourly rate but anticipates the fees to be in excess of
24 the “less than $5,000" amount insufficient); Conrad
25 Assocs. v. Hartford Accident & Indemnity Co., 994 F.
26 Supp. 1196, 1200 (N.D. Cal. 1998) (finding that a
27 defendant failed to establish the amount in controversy
28 when including attorneys’ fees without estimating “the
                                  11
 1 amount of time each major task will take,” or varying
 2 the hourly billing rate for each task).     Because any
 3 attorneys’ fees that could be awarded is speculative,
 4 the Court does not include attorneys’ fees in its
 5 amount in controversy calculation.
 6     In sum, the Court finds that if Plaintiff were to
 7 prevail, Plaintiff could receive at most a total amount
 8 of damages of $30,951.62.   Consequently, Defendant has
 9 not demonstrated by a preponderance of the evidence
10 that the amount of controversy meets the minimum
11 requirement of $75,000.
12                      III. CONCLUSION
13     Based on the foregoing, the Court GRANTS
14 Plaintiff’s Motion to Remand. The Clerk shall remand
15 this action to the Los Angeles County Superior Court,
16 Case No. BC690863.
17
18 IT IS SO ORDERED.
19
                    8 2018
20 DATED: November __,              s/ RONALD S.W. LEW
21                                  HONORABLE RONALD S.W. LEW
                                    Senior U.S. District Judge
22
23
24
25
26
27
28
                               12
